Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20130094776 A1-Lainema et al (Hereinafter referred to as “Lain”) does not disclose, with respect to claim 1, when it is determined that -adjacent pixels that are distant by the predetermined distance from with the top boundary and the left boundary of the current block are used as the reference samples of the current block using the reference sample information, determining that a planar mode is not to be an intra prediction mode of the current block; configuring an intra prediction mode candidate list including a plurality of candidate intra prediction modes, based on determining that the planar mode is not to be the intra prediction mode of the current block; obtaining, from a bitstream, an index indicating an intra prediction mode among the plurality of candidate intra prediction modes included in the intra prediction mode candidate list; determining the intra prediction mode of the current block using the index; and performing intra prediction on the current block using the intra prediction mode of the current block as claimed.  Rather, Lain discloses a video decoding method (Fig. 8) comprising: obtaining reference sample information indicating a location of adjacent pixels of a current block to be used as reference samples of the current block, wherein the adjacent pixels that are in contact with a top boundary and a left boundary of the current block or are distant by a predetermined distance from the top boundary and the left boundary of the current block ([0129], wherein the set of reference samples may include the adjacent pixels of neighboring blocks of the current bock; Fig 6a shows where the adjacent pixels are in contact with a top boundary and a left boundary; [0149], wherein indication of reference samples used at certain locations of neighboring blocks. The limitation states and alternative. As a result, the examiner chose the former of the two choices and no weight is given to the latter limitation).
Accordingly, claims 1 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487